An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvADA

CLERK’S ORDER

_ roy-1941  

IN THE SUPREME~CMJOURT  THE STATE OF NEVADA

 

JAMES EDWARD BALLOW, No. 62665
Appellant, ' '

VS. 
DORIS BALLOW, , § g L E 
Respondent. l ' MAR 2 2 2013

TRAC|E K. L|NDEMAN

CLER  R1'
B¥ ' s

EPUTY CLERK

ORDER DISMISSING APPEAL

On February 22, 2013, this appeal was docketed in this court
without payment of the requisite filing fee. On that same day, this court
issued a notice directing appellant to pay the filing fee within ten days or
this appeal would be dismissed. To date, appellant has not paid the filing
fee or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is dismissed.

it is so oRDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: §MIQL|"A a Ml.§§l§._.

cc: Hon. William B. Gonzalez, District Judge,aFamily Court Division
J ames Edward Ballow
Willardson Law Group
Eighth District Court Clerk

l@-DSGZ)§

nn